Phipps, Judge.
Bryon Smith was charged with two counts of aggravated assault, one upon Farris Kallo and the other upon Farris’s brother Ismat Kallo. Smith was convicted only of the aggravated assault upon Ismat Kallo. In this appeal by Smith following the denial of his motion for new trial, he challenges the sufficiency of the evidence and his trial counsel’s effectiveness. Finding no ground for reversal, we affirm.
Both Kallo brothers testified that Smith made an unprovoked attack upon them with a tire iron. Smith, on the other hand, claimed that he was merely acting in self-defense after being assaulted by the Kallos. The evidence showed that, as a result of a blow struck by Smith with the tire iron, Ismat Kallo sustained a head injury necessitating medical treatment and resulting in work absences. We have *143not been cited to any evidence showing that either Farris Kallo or Smith was injured.
Decided April 19, 2002.
Elliott A. Shoenthal, for appellant.
J. Tom Morgan, District Attorney, Robert M. Coker, Elisabeth G. Macnamara, Assistant District Attorneys, for appellee.
1. Smith’s challenge to the sufficiency of the evidence is without merit. Under cases too numerous to mention, it is for the jury to resolve conflicts in the testimony of witnesses in the context of the totality of the evidence; the appellate court construes the evidence in a light most favorable to the verdict. Adjudged by these principles, the evidence in this case clearly authorized the jury to find Smith guilty of aggravated assault beyond a reasonable doubt.
2. Smith also charges his trial lawyer with ineffective assistance in failing to consult with him adequately before trial. “In order for appellant to prevail on this claim, he must carry his burden of showing both that counsel’s performance was deficient and that the deficient performance was prejudicial to his defense. [Cits.]”1 Because Smith has made no showing whatsoever that his attorney’s performance was deficient or prejudicial, it does not appear that the trial court erred in rejecting his claim of ineffective assistance of counsel.

Judgment affirmed.


Andrews, P. J., and Mikell, J., concur.


 (Emphasis supplied.) Vasser v. State, 273 Ga. 747, 749 (3) (545 SE2d 906) (2001).